Deny and Opinion Filed April 3, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00424-CV

                        IN RE COREY STEELE, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-18523
                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Carlyle
                           Opinion by Justice Whitehill
      Before the Court is relator’s March 1, 2020 “Original Notice of: Accelerated

Appeal & Petition for Mandamus.” To the extent he seeks mandamus relief,

relator asks this Court to compel the trial court to hold various hearings. Relator’s

petition fails to meet the requirements of the Texas Rules of Appellate Procedure,

and because he has filed no record, the Court is unable to conduct a meaningful

review of his claims. TEX. R. APP. P. 52.3, 52.7.
      Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a).




                                         /Bill Whitehill/
                                         BILL WHITEHILL
                                         JUSTICE

200424F.P04